



Exhibit 10.2
CST BRANDS, INC.
FORM OF MARKET SHARE UNITS AWARD AGREEMENT
________________________




Target No. of Market Share Units: ____________


This Agreement (including its Exhibits, the "Agreement") is made by and between
CST Brands, Inc., a Delaware corporation (the “Company”),
and____________________ (the “Participant”) with an effective date of March
____, 2016 (“Date of Grant”).


RECITALS


A.    The Board of Directors of the Company (the “Board”) has adopted the
Company’s Amended and Restated 2013 Omnibus Stock and Incentive Plan (the
“Plan”), which provides for the granting of Market Share Units (as that term is
defined in Section 1 below) to selected employees (“Participants”). Capitalized
terms used and not defined in this Agreement shall have the same meanings as in
the Plan.


B.    The Board believes that the grant of Market Share Units will stimulate the
interest of Participants in, and strengthen their desire to remain with, the
Company or a Parent or Subsidiary (as those terms are hereinafter defined).


C.    The Compensation Committee of the Board (the “Committee”) has authorized
the grant of Market Share Units to the Participant pursuant to the terms of the
Plan and this Agreement.


D.    The Committee and the Participant intend that the Plan and this Agreement
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and shall supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied, and
including, without limitation, any Separation Agreement or similar agreement
between the Participant and the Company or any of its affiliates (including,
without limitation, any Parent, or Subsidiary or entity controlled by the
Company) whether previously entered into, currently effective or entered into in
the future) which relate to the subject matter hereof.


Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1.    Definitions.


1.1    “Beginning Stock Price” means the volume weighted average price of the
Company’s Stock over the 20 trading days ending on the last trading day prior to
the Date of Grant.


1.2
“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the effective date of any following events:



(i)    Acquisition of Stock by Third Party. Any Person is or becomes the
Beneficial Owner (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended, and any rules and regulations promulgated
thereunder), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding shares of capital stock;


(ii)    Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board of Directors of Company
(the “Board”), and any new director (other than a director designated by a
person who has effected a transaction described in subparagraph (i) of this
definition without the consent of the





--------------------------------------------------------------------------------





Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a least a majority of the members of the Board;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than a majority of the combined voting power of the
voting securities of the surviving entity outstanding immediately after such
merger or consolidation which such shares give the holder(s) thereof the power
to elect at least a majority of the board or other governing body of such
surviving entity;
(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(v)    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Act (as defined below), whether or not the Company is then
subject to such reporting requirement.


1.3    “Code” means the Internal Revenue Code of 1986, as amended.


1.4    “Current Separation Agreement” means the Participant’s separation
agreement with the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary or entity controlled by the Company) in
effect as of the applicable date of determination.


1.5    “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.


1.6    “Dividend Equivalent” means the total per share value of all dividends
paid on common stock of the Company during the vesting period, multiplied by the
total number of common shares earned by Participant upon vesting.


1.7    “Employer” means the Company, the Subsidiaries and any Parent and
affiliated companies and entities controlled by the Company.


1.8    “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform Participant’s duties with the Company (other than any
such failure resulting from Participant’s incapacity due to physical or mental
illness), after a demand for substantial performance is delivered to Participant
by the Company that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
or (ii) the willful engaging by Participant in conduct demonstrably and
materially injurious to the Company, or (iii) a conviction of, a plea of nolo
contendere, a guilty plea, or confession by Participant to, an act of fraud,
misappropriation or embezzlement or any crime punishable as a felony or any
other crime that involves moral turpitude. For purposes of this definition, no
act, or failure to act, on the part of Participant shall be considered “willful”
unless done, or omitted to be done, by Participant without reasonable belief
that Participant’s action or omission was in the best interests of the Company
and was lawful.







--------------------------------------------------------------------------------





1.9    “Ending Stock Price” means the volume weighted average price of the
Company’s Stock over the 20 trading days ending on the last trading day prior to
the third anniversary of the Date of Grant; provided, however, that in the event
of a Change in Control, the “Ending Stock Price” shall equal the price (or
value) per share of the Company’s Stock to be paid to (or received by) the
holders thereof in accordance with the definitive agreement governing the
transaction constituting the Change in Control (or, in the absence of such
agreement, the closing price per share of the Company’s Stock for the last
trading day prior to the consummation of the Change in Control).


1.10    “Fair Market Value” means the closing price of a share of Stock reported
on the New York Stock Exchange (“NYSE”) or other applicable established stock
exchange or over the counter market on the applicable date of determination, or
if no closing price was reported on such date, the first trading day immediately
preceding the applicable date of determination on which such a closing price was
reported. In the event shares of Stock are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.


1.11    “Parent” means a parent corporation as defined in Section 424(e) of the
Code.


1.12    “Participant's Good Reason” shall have the meaning given such term or a
comparable term in the Current Separation Agreement provided that if there is no
Current Separation Agreement or similar agreement or if such agreement does not
include such term or a comparable term, “Participant's Good Reason” means:
Participant may terminate this Agreement and his or her employment hereunder for
Good Reason in the twenty four (24) months following a Change in Control by
providing written notice to Company of his intention to do so. For purposes of
this Agreement, “Good Reason” shall mean:
(i) any action by Company that results in a material diminution in a
Participant’s position, authority, duties or responsibilities (excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith);


(ii) any requirement that Participant be based at any office or location more
than fifty (50) miles from their office or location prior to the Change in
Control;


(iii) a material diminution in Participant’s base salary and/or Target Bonus;


(iv)     any failure by Company to continue in effect any cash or stock-based
incentive or bonus plan, retirement plan, welfare benefit plan or other
compensation, retirement or benefit plan and policy, unless the aggregate value
(as computed by an independent benefits consultant selected by Company and
reasonably acceptable to Participant or Participant’s legal representative) of
all such compensation, retirement or benefit plans and policies provided
Participant is not materially less than their aggregate value as in effect at
any time during the one hundred twenty (120) day period immediately preceding a
Change in Control or, if more favorable to Participant, those provided generally
at any time after the Change in Control to other peer employees of Participant
and its affiliated companies;


(v) Participant must provide written notice to Company of the existence of the
condition(s) described in Sections (i) and (iii) above within 90 days of the
initial existence of the condition(s). Company shall have 30 days after such
notice is given during which to remedy the condition(s), and such occurrence
shall not be deemed to constitute Good Reason if such event or circumstance has
been fully corrected by Company within the 30 day cure period and Participant
has been reasonably compensated for monetary losses or damages resulting
therefrom.


1.13    “Market Share Units” means an award of Market Shares granted to a
Participant pursuant to Section 2 of the Plan.







--------------------------------------------------------------------------------





1.14    “Section 409A” means Section 409A of the Code, and the regulations and
guidance promulgated thereunder to the extent applicable.


1.15    “Stock” means the Company's common stock, $.01 par value per share.


1.16    “Stock Performance Multiplier” means the Company’s Ending Stock Price
divided by the Target Price, as set forth on Schedule “A” hereto.


1.17    “Subsidiary” means a subsidiary corporation of the Company as defined in
Section 424(f) of the Code or corporation or other entity, whether domestic or
foreign, in which the Company has or obtains a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise or has control
over.


1.18    “Target Price” means 120% of the Company's Beginning Stock Price.


1.19    “Unit Number Modifier” means the percentage by which the number of units
determined based on the Stock Price Multiplier can be adjusted based upon the
Company’s Return on Capital Employed (“ROCE”) for all 2014/2015 NTIs against the
targets approved by the Board in accordance with Schedule “B” attached hereto.


2.     Grant to Participant. The Company hereby grants to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a target
award of Market Share Units (the “Target Award”). Except as otherwise set forth
in the Plan or this Agreement, (i) the grant of Market Share Units represents
the right to receive a percentage of the Target Award upon vesting of such
Market Share Units, with each Market Share Unit that vests representing the
right to receive one (1) share of Stock upon vesting thereof, (ii) unless and
until the Market Share Units have vested in accordance with the terms of this
Agreement, the Participant shall not have any right to delivery of the shares of
Stock underlying such Market Share Units or any other consideration in respect
thereof and (iii) the portion of the Target Award that vests hereunder shall be
paid to the Participant within thirty (30) days following the date that the
Target Award vests or the date(s) set forth in Sections 3.1 and 3.2, as
applicable.


3.    Terms and Conditions.


3.1    Performance Period and Vesting. Subject to Section 3.2 herein, a
percentage of the Target Award shall vest, as described below, based on the
performance of the Company's stock price over the three year period beginning on
the Date of Grant of this award and ending on third anniversary of such Date of
Grant (the “Performance Period”), subject to the Participant's continued
employment with the Company or any Subsidiary or Parent through the end of the
Performance Period.


(i)    Target. The Participant shall be paid the Target Award if the Ending
Stock Price equals the Target Price.


(ii)    Threshold. The Participant shall not be paid any portion of the Target
Award unless the Ending Stock Price is at least 67.76% of the Beginning Stock
Price. If the Ending Stock Price is below 67.76% of the Beginning Stock Price,
all of the Market Share Units awarded by this Agreement shall immediately be
forfeited and cancelled without consideration as of the last day of the
Performance Period.


(iii)    Maximum. In no event shall the Participant be awarded more than 200% of
the Target Award.


(iv)    In the event that the Ending Stock Price is at least 67.76% or more of
the Beginning Stock Price, then the Participant will receive a portion of the
Award equal to the amount of the Target Award multiplied by the Stock
Performance Multiplier and further adjusted by the Unit Number Modifier;
provided, however, in no event shall the Stock Price Multiplier be greater than
1.75, as set forth in Schedule “A” and Schedule “B” hereto.


Any Market Share Units which vest in accordance with this Section 3.1 shall be
paid to the Participant within thirty (30) days following the last day of the
Performance Period.







--------------------------------------------------------------------------------





3.2    Vesting upon Termination. Upon termination of employment (unrelated to a
Change in Control) by the Employer without Cause, or due to the Participant's
retirement, death or Disability, a pro- rata portion of the Market Share Units,
if any, that would have become vested (but for such termination) under the
schedules determined in Schedules “A” and “B” herein, determined based on the
number of days Participant was employed during the Performance Period plus an
additional twelve (12) months (or, if less than 12 months before the end of the
Performance Period, through the end of the Performance Period), shall be paid at
the end of the Performance Period; provided, however, that such continued
vesting shall immediately cease and unvested Market Share Units shall be
forfeited in the event the Participant breaches any post- termination covenant
with the Company or its affiliate in an employment agreement (after taking into
account any applicable cure period).
3.3    Dividend Equivalent. Upon vesting under Sections 3.1 or 3.2 of this
Agreement Participant will receive a Dividend Equivalent payment in cash as soon
as reasonably practical after vesting or upon a Change in Control, even if there
is a substitution of a time-based stock award in conformance with Section 3.10
hereof.


3.4    Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the Target Award up to the maximum amount described in 3.1(iii)
above, at any time, subject to the terms of the Plan and this Agreement. If so
accelerated, the Market Share Units will be considered as having vested as of
the date specified by the Committee or an applicable written agreement but the
Committee will have no right to accelerate any payment under this Agreement if
such acceleration would cause this Agreement to fail to comply with Section
409A.


3.5    No Rights as a Stockholder. Participant will have no rights as a
stockholder with respect to any shares of Stock subject to Market Share Units
until the Market Share Units have vested and shares of Stock relating thereto
have been issued and recorded on the records of the Company or its transfer
agent or registrars.


3.6    Limits on Transferability. The Market Share Units granted under this
Agreement may be transferred solely to a trust in which the Participant or the
Participant's spouse control the management of the assets. With respect to
Market Share Units, if any, that have been transferred to a trust, references in
this Agreement to vesting related to such Market Share Units shall be deemed to
include such trust. Any transfer of Market Share Units shall be subject to the
terms and conditions of the Plan and this Agreement and the transferee shall be
subject to the same terms and conditions as if it were the Participant. No
interest of the Participant under this Agreement shall be subject to attachment,
execution, garnishment, sequestration, the laws of bankruptcy or any other legal
or equitable process.


3.7    Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split- up,
combination or exchange of shares of Stock, or any similar change affecting the
Stock the Committee will make appropriate and proportionate adjustments
(including relating to the Stock, other securities, cash or other consideration
which may be acquired upon vesting of the Market Share Units) that it deems
necessary to the number and class of securities subject to the Market Share
Units and any other terms of this Agreement. Any adjustment so made shall be
final and binding upon the Participant.


3.8    No Right to Continued Performance of Services. The grant of the Market
Share Units does not confer upon the Participant any right to continue to be
employed by the Company or any of its neither affiliates (including, without
limitation, any Parent or Subsidiary) nor may it interfere in any way with the
right of the Company or any of its affiliates (including, without limitation,
any Parent or Subsidiary) for which the Participant performs services to
terminate the Participant's employment at any time.


3.9    Compliance With Law and Regulations. The grant and vesting of Market
Share Units and the obligation of the Company to issue shares of Stock under
this Agreement are subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to the Participant and to approvals by any government or regulatory
agency as may be required. The Company shall not be required to issue or deliver
any certificates for shares of Stock prior to (A) the listing of such shares on
any stock exchange on which the Stock may then be listed and (B) the completion
of any registration or qualification of such shares under any federal or state
law, or any rule or regulation of any government body which the Company shall,
in its sole discretion, determine to be necessary or advisable.







--------------------------------------------------------------------------------





3.10    Corporate Transaction and Change in Control. In the event of a pending
Change in Control, if (a) Company and Participant have not received written
notice at least five (5) business days prior to the anticipated closing date of
the transaction giving rise to the Change in Control from the successor to all
or a substantial portion of the Company’s business and/or assets that such
successor as of the closing will assume and agree to perform Company’s
obligations under this Agreement through substitution by the surviving company
or corporation or its parent of an award of equivalent value computed by
converting the Market Share Units to an equivalent number of time-based
restricted stock units, the amount of such restricted stock units to be equal to
the amount of Market Share Units earned through the Change in Control (for this
purpose, the Market Share Units earned will be based on the Ending Stock Price
and the Unit Number Modifier shall be the greater of the target Unit Number
Modifier or the actual Unit Modifier, based on the most recent publicly filed
financial statements prior to the Change in Control, then, (b) all Market Share
Units shall vest upon Change in Control based on the Ending Stock Price, and
applying the greater of the target Unit Number Modifier or the actual Unit
Modifier, based on the most recent publicly filed financial statements prior to
Change in Control. If assumed by the successor the substituted time based awards
will vest upon the earlier of the end of the original award performance period
or upon termination as set forth in Section 3.2.


4.    Investment Representation. The Participant must, within five (5) days of
demand by the Company furnish the Company an agreement satisfactory to the
Company in which the Participant represents that the shares of Stock acquired
upon vesting are being acquired for investment. The Company will have the right,
at its election, to place legends on the certificates representing the shares of
Stock so being issued with respect to limitations on transferability imposed by
federal and/or state laws, and the Company will have the right to issue “stop
transfer” instructions to its transfer agent.


5.    Participant Bound by Plan. The Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof as amended from time to time.


6.    Withholding. The Company or any Parent or Subsidiary shall have the right
and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Market Share Units awarded by this Agreement, their grant,
vesting or otherwise, and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes, which may include, without limitation, reducing the number of
shares otherwise distributable to the Participant by the number of shares of
Stock whose Fair Market Value is equal to the amount of tax required to be
withheld by the Company or a Parent or Subsidiary as a result of the vesting or
settlement or otherwise of the Market Share Units.


7.    Notices. Any notice hereunder to the Company must be addressed to: CST
Brands, Inc., One Valero Way, Bldg. D, Suite 200, San Antonio, Texas 78249,
Attention: General Counsel, and any notice hereunder to the Participant must be
addressed to the Participant at the Participant’s last address on the records of
the Company, subject to the right of either party to designate at any time
hereafter in writing some other address. Any notice shall be deemed to have been
duly given on personal delivery or three (3) days after being sent in a properly
sealed envelope, addressed as set forth above, and deposited (with first class
postage prepaid) in the United States mail.


8.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter hereof
and shall supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied, and including, without
limitation, any employment agreement between the Participant and the Company or
any of its affiliates (including, without limitation, any Parent or Subsidiary)
whether previously entered into, currently effective or entered into in the
future that includes terms and conditions regarding equity awards) which relate
to the subject matter hereof.


9.    Waiver. No waiver of any breach or condition of this Agreement shall be
deemed a waiver of any other or subsequent breach or condition whether of like
or different nature.


10.    Participant Undertaking. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or affect one or more of the obligations or
restrictions imposed on either the Participant or the Market Share Units
pursuant to this Agreement.







--------------------------------------------------------------------------------





11.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant's assigns and the legal
representatives, heirs and legatees of the Participant's estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.


12.    Governing Law. The parties hereto agree that the validity, construction
and interpretation of this Agreement shall be governed by the laws of the state
of Texas.


13.    Amendment. This Agreement may not be altered, modified, or amended except
by written instrument signed by the parties hereto; provided that the Company
may alter, modify or amend this Agreement unilaterally if such change is not
materially adverse to the Participant or to cause this Agreement to comply with
applicable law.


14.    Severability. The provisions of this Agreement are severable and if any
portion of this Agreement is declared contrary to any law, regulation or is
otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.


15. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Texas law. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.


16.    Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.


17.    Tax Treatment; Section 409A. The Participant shall be responsible for all
taxes with respect to the Market Share Units. Notwithstanding the forgoing or
any provision of the Plan or this Agreement:


17.1    The parties agree that this Agreement shall be interpreted to comply
with or be exempt from Section 409A, and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant's consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception there from, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision. However, the Company makes no guarantee regarding the tax treatment
of the Market Share Units and none of the Company, its Parent, Subsidiaries or
affiliates, or any of their employees or representatives shall have any
liability to the Participant with respect thereto.


17.2    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment"”or like terms shall mean “separation
from service.” If the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)- month period measured from the date of such "separation from service" of
the Participant, and (ii) the date of the Participant's death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 17.2 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the





--------------------------------------------------------------------------------





expiration of the Delay Period to the Participant in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.


17.3    For purposes of Section 409A, the Participant's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


*    
*
*


[The remainder of this page is left blank intentionally.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Market Share Units
Agreement as of the date first written above.


CST BRANDS, INC.


By:    ____________________________________________


Name:    ____________________________________________


Title:    ____________________________________________




PARTICIPANT


By:    ____________________________________________


Name:    ____________________________________________


Title:    ____________________________________________










































































[Signature Page to Market Share Units Agreement]
    





--------------------------------------------------------------------------------





Schedule A
Stock Performance Multiplier


“Stock Performance Multiplier” means the Company’s Ending Stock Price divided by
the Beginning Stock Price.


Date of Grant: ____________


Beginning Stock Price: _____________




Ending Stock Price
Multiplier of Target Awards
67% of Beginning Stock Price
50% of Target Awards
100% of Beginning Stock Price
81.3% of Target Awards
120% of Beginning Stock Price
100% of Target Awards
175% of Beginning Stock Price
175% of Target Awards




















































--------------------------------------------------------------------------------





Schedule B
Unit Number Modifier


Unit Number Modifier is a secondary performance metric for the fiscal year 2018.
The Unit Number Modifier means the percentage by which the number of units
determined based on the Stock Price Multiplier can be adjusted based upon the
Company’s Return on Capital Employed (“ROCE”) for all NTIs with an opening date
between 1/1/2014 and 12/31/2015 (“2014/2015 Vintage year NTIs”) against the
targets approved by the Board.


ROCE is to be computed on an unlevered and pre-tax basis and it is defined as
EBITDAR divided by the total CAPEX plus actual or imputed values for leased
property.
Metric Target is 15% 2014/2015 Vintage year NTIs for FY2018 ROCE
Performance Range = +/- 20% of Metric Target (12% to 18% 2014/2015 Vintage NTIs
ROCE)
Performance Scale Interpolation = +/-20% with linear interpolation


Performance Metric
Return
Performance Range
Multiplier
2014 and 2015 Vintage NTIs ROCE, unlevered and pre-tax
Maximum
≥18%
1.2x
Target
15%
1.0x
Minimum
≤12%
0.8x















    













